   Case 3:19-mj-01578-DEA Document 1 Filed 09/27/19 Page 1 of 4 PageID: 1




                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES Of AMERICA                    :     CRIMINAL COMPLAINT

                                                  Mag. No. 19-1578 (DEA)

MICHAEL REIMER,
  a/k/a “Miguel Reimer,”
  a/k/a “White Mike”

       I, James N. McCaffeiy, being duly sworn, state that the following is true
and correct to the best of my knowledge and belief. On or about the dates set
forth in Attachment A to this complaint, in the District of New Jersey and
elsewhere:

                              SEE A’fl’ACHMENT A

      I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

                              SEE ATPACHMENT B

continued on the attached pages and made a part hereof.




                                                   N. McCA
                                            SPECIAL AGENT
                                            FEDERAL BUREAU OF INVESTIGATION



SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE
SEPTEMBER 27, 2019
TRENTON, NEW JERSEY




UNITED                     JUDGE
   Case 3:19-mj-01578-DEA Document 1 Filed 09/27/19 Page 2 of 4 PageID: 2



                               ATTACHMENT A

     On or about July 12, 2019, in Mercer County, in the District of
New Jersey and elsewhere, the defendant,

                              MICHAEL REIMER,
                            a/k/a “Miguel Reimer,”
                             a/k/a “White Mike,”

did knowingly and intentionally possess with intent to distribute 100 grams or
more of a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(B).




                                       2
    Case 3:19-mj-01578-DEA Document 1 Filed 09/27/19 Page 3 of 4 PageID: 3



                                      ATTACHMENT B

       I, James N. McCaffery, have been a Special Agent with the Federal
Bureau of Investigation (“FBI”) since 2003. The information contained in this
complaint is based on my review of documents and other evidence obtained
during the investigation, as well as my discussions with other law enforcement
officers with knowledge of the investigation. Because this complaint is being
submitted for the limited purpose of establishing probable cause, it does not
include every fact that I have learned during the course of the investigation.

       1.   Between in or around April 2019 and in or around July 2019, law
enforcement conducted an investigation into suspected drug trafficking in and
around Trenton, New Jersey, and elsewhere. During the investigation, which
included physical surveillance, law enforcement identified defendant MICHAEL
REIMER, a/k/a “Miguel Reimer,” a/k/a “White Mike” (“REIMER”), as an
individual engaged in unlawful narcotics distribution. During its surveillance of
REIMER, law enforcement observed REIMER on multiple occasions engage in
conduct consistent with hand-to-hand narcotics transactions.

      2.    On or about July 12, 2019, law enforcement officers established
physical surveillance of REIMER’s residence located in or around Roebling,
New Jersey. Officers observed REIMER exit the residence and get into a silver
Honda Pilot (the “Honda”) registered in his name. Officers observed that the
Honda had heavily tinted front windows, in violation of New Jersey law.

       3.     Officers followed REIMER as he drove the Honda north to in or
around Fort Lee, New Jersey, and toward the George Washington Bridge
(“GWB”); the officers lost visual contact of the Honda as it headed toward
New York. Shortly.thereafter, officers positioned themselves near the GWB and
observed REIMER return from New York to New Jersey in the Honda. Based on
their training and experience, the prior surveillance of REIMER, and REIMER’s
brief trip to New York, officers suspected that REIMER had traveled to
New York to obtain a supply of narcotics.

       4.    Thereafter, officers stopped the Honda and requested that
REIMER, who was the vehicle’s only occupant, get out. A trained narcotics
canine arrived and positively alerted to the likely presence of narcotics located
in the Honda. Thereafter, law enforcement obtained a warrant to search the
Honda and, pursuant to the search, recovered approximately 675 bricks’ of
suspected heroin located in a secret compartment installed below the center
console of the Honda.
1      A “brick” of heroin typically contains approximately 50 smaller, individually packaged
glassine envelopes or baggies containing heroin, which are bundled together in “bundles” of
approximately ten envelopes or baggies, which are then wrapped and taped to form a small
package, referred to as a brick. A brick typically contains a total of approximately one gram of
heroin

                                                3
  Case 3:19-mj-01578-DEA Document 1 Filed 09/27/19 Page 4 of 4 PageID: 4



     5.    Chemical testing confirmed that the substance recovered from the
Honda contained more than 100 grams of a substance containing a detectable
amount of heroin.




                                     4
